Exhibit 10.1
AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT, dated as of
July 29, 2010 (this “Amendment”), is entered into by and among:
     (a) RPM Funding Corporation, a Delaware corporation (“Seller”),
     (b) RPM International Inc., a Delaware corporation, as initial Servicer,
     (c) Fifth Third Bank (“Fifth Third”), and Wells Fargo Bank, N.A., successor
by merger to Wachovia Bank, National Association (“Wells Fargo” and each of
Fifth Third and Wells Fargo, a “Purchaser” and, collectively, the “Purchasers”),
and
     (d) Wells Fargo Bank, N.A., successor by merger to Wachovia Bank, National
Association, in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).
and pertains to that certain Receivables Purchase Agreement dated as of April 7,
2009 among the parties hereto or their predecessors (as heretofore and hereby
amended, the “Agreement”). Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Agreement.
PRELIMINARY STATEMENT
Seller wishes to amend the Agreement as hereinafter set forth, and the
Administrative Agent and the Purchasers are willing to agree to such amendments
on the terms and subject to the conditions set forth in this Amendment.
          Section 1. Amendments.
          (a) Clause (vii) of the definition of “Adjusted Eligible Receivables”
contained in Exhibit I of the Receivables Purchase Agreement is hereby amended
to delete “62-91” where it appears and to substitute in lieu thereof “67-91”.
          (b) The table at the bottom of Exhibit IV of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

          Bank Name   Account Holder   Account Numbers
PNC Bank, National Association
  DAP Products Inc.   [redacted]
[redacted]  
PNC Bank, National Association
  RPM Funding Corporation   [redacted]
 
      [redacted]

1



--------------------------------------------------------------------------------



 



          Section 2. Representations and Warranties. In order to induce the
Administrative Agent and the Purchasers to enter into this Amendment, Seller
hereby represents and warrants to the Administrative Agent and the Purchasers,
as of the date hereof, that (a) the execution and delivery by Seller of this
Amendment are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part, (b) this Amendment has
been duly executed and delivered by Seller, (c) after giving effect to this
Amendment, no event has occurred and is continuing that will constitute an
Amortization Event or a Potential Amortization Event, and (d) each of Seller’s
representations and warranties set forth in Section 5.1 of the Agreement (other
than Section 5.1(m) thereof) is true and correct on and as of the date hereof as
though made on and as of the date hereof.
          Section 3. Effectiveness. This Amendment shall become effective as of
the date hereof upon satisfaction of each of the following conditions precedent:
          (a) receipt by the Administrative Agent of counterparts hereof, duly
executed by each of the parties hereto; and
          (b) receipt by the Administrative Agent of counterparts of a second
amendment and restatement of the Collection Account Agreement with PNC Bank,
National Association, duly executed by the parties thereto and incorporating,
among other things, the substance of the change in Exhibit IV contemplated by
Section 1(b) above.
          Section 4. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
          Section 5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE OTHER TRANSACTION DOCUMENTS
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
          Section 6. Binding Effect. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).
          Section 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart hereof via facsimile or electronic mail of an executed .pdf
copy thereof shall, to the fullest extent permitted by applicable law, have the
same force and effect and delivery of an originally executed counterpart hereof.
<Signature pages follow>

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

          RPM FUNDING CORPORATION, as Seller
      By:   /s/ Edward W. Moore        Name:   Edward W. Moore        Title:  
Secretary        RPM INTERNATIONAL INC., as Servicer
      By:   /s/ Keith R. Smiley         Name:   Keith R. Smiley        Title:  
VP, Treasurer & Asst. Sec.       

3



--------------------------------------------------------------------------------



 



          FIFTH THIRD BANK, as Purchaser
      By:   /s/ Andrew D. Jones         Name:   Andrew D. Jones        Title:  
Vice President       

4



--------------------------------------------------------------------------------



 



          WELLS FARGO BANK, N.A., as Purchaser and Administrative Agent
      By:   /s/ Michael J. Landry         Name:   Michael J. Landry       
Title:   Vice President       

5